DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to communications filed on 27 October 2020. Claims 1, 2, 4, 6, 10, and 11 were amended by the applicant on 27 October 2020. Claims 14, 17, 18, and 20 were amended by the applicant on 27 October 2020. Claims 1, 2, 4, 6, 10, and 11 are currently for examination.

Priority
	This application claims domestic benefit to provisional application 62/528,724 filed on 05 July 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 4, 6, and 10 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The applicant amended the claim language to address the previous rejections and, as a result, the rejection under 35 U.S.C. 112(b) with regards to claims 4, 6, and 10 are withdrawn.


Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance. The instant invention is a method of partitioning a video coding block for JVET, comprising representing a JVET coding tree unit as a root node in a quadtree plus binary tree (QTBT) structure that can have a quadtree branching from the root node and binary trees branching from each of the quadtree’s leaf nodes using asymmetric binary partitioning to split a coding unit represented by a quadtree leaf node into two child nodes of unequal size, representing the two child nodes as leaf nodes in a binary tree branching from the quadtree leaf node and coding the child nodes represented by leaf nodes of the binary tree with JVET, wherein weighted angular coding unit prediction is employed and wherein post-coding unit prediction filtering can be avoided or unbiased to increase coding times.

	The closest prior art of record:
Panusopone et al., “Weighted Angular Prediction”, Joint Video Exploration Team (JVET) of ITU-T SG16 WP3 and ISO/IEC JTC 1/SC 29/WG 11, 6th Meeting: Hobart, AU, 3 March – 7 April 2017. 
This document discloses changes to intra prediction process in JEM-5.0.1, with modifications to angular mode 66 (weight angular prediction). Specifically, weighted angular prediction employs weighted average of top and left neighbors to compute final predictor for angular mode 66. Simulation results show that weighted angular prediction mode only and weighted angular prediction without PDPC have luma BD-Rate of approximately -0.21% and 0.11% compared with JEM-5.0.1 anchor, respectively, for AI configuration. It is proposed to study weighted angular prediction as EE activities (Abstract).

Chen et al., “Algorithm Description of Joint Exploration Test Model 5 (JEM 5)”, Joint Video Exploration Team (JVET) of ITU-T SG16 WP3 and ISO/IEC JTC 1/SC 29/WG 11, 5th Meeting: Geneva, CH, 12-20 January 2017.
This document discloses ITU-T VCEG (Q6/16) and ISO/IEC MPEG (JTC 1/SC 29/WG 11) are studying the potential need for standardization of future video coding technology with a compression capability that significantly exceeds that of the current HEVC standard (including its current extensions and near-term extensions for screen content coding and high-dynamic-range coding). The groups are working together on this exploration activity in a joint collaboration effort known as the Joint Video Exploration Team (JVET) to evaluate compression technology designs proposed by their experts in this area. This document is the Joint Exploration Model 5 (JEM 5) algorithm description. It describes the coding features that are under coordinated test model study by the Joint Video Exploration Team (JVET) of ITU-T VCEG and ISO/IEC MPEG as potential enhanced video coding technology beyond the capabilities of HEVC. The description of encoding strategics used in experiments for the study of the new technology in the JEM is also provided (Abstract).

Wige et al., “Sample-Based Weighted Prediction with Directional Template Matching for HEVC Lossless Coding”, IEEE 2013.
This document discloses the recently introduced High Efficiency Video Coding (HEVC) standard is currently further investigated for potential use in professional applications. The considered Range Extensions should on the one hand introduce higher bit depths and additional color formats, and on the other hand the coding efficiency of HEVC for high fidelity compression as well as lossless compression is to be improved. In this paper we investigate and improve the recently introduced Sample-based Weighted Prediction (SWP) for HEVC lossless coding. Although being very efficient for natural video content, the SWP algorithm can be further improved for screen content by using a directional template predictor in cases where 


The prior art of record in combination do not disclose, with respect to independent claim 1, a method of coding video comprising: defining a coding unit (CU) within a coding area of a video frame having CU x and CU y coordinates; determining whether said coding unit is encoded using a weighted angular prediction or a different prediction; if said coding unit is said determined to be encoded using said weighted angular prediction for intra prediction, then, (a) defining a main reference pixel within said coding area having main x and main y coordinates associated with said main reference; (b) defining a side reference pixel within said coding area having side x and side y coordinates associated with said side reference; (c) determining a main weight value associated with said main reference pixel; (d) determining a side weight value associated with said side reference pixel; and (e) generating a prediction CU for said coding unit based at least in part on a combination of said main reference pixel weighted by said main weight value and said side reference pixel weighted by said side weight value, (f) wherein said prediction CU is subsequently delivered for entropy coding absent post-generation filtering after said generating said prediction CU for said coding unit based at least in part on said combination; if said coding unit is not said determined to be encoded using said weighted angular prediction for said intra prediction, then, (a) generating a prediction CU for said coding unit based at least in part on said another prediction, (b) where said generation based at least in part on said another prediction is not based on said combination of said main reference pixel weighted by said main weight value and said side reference pixel weighted by said side weight value, (c) wherein said prediction CU is filtered based upon said post generation filtering that is biased to neither the main reference pixel nor the side reference pixel resulting in a filtered 

	Panusopone discloses “a weighted intra prediction for an intra coding tool for video
compression to form a bitstream that utilizes the spatial neighbors of a pixel to create a predictor, from which a perdition residual between the pixel and its predictor is determined. Each intra prediction mode has unique prediction generation method, based on a combination of a left side neighbor and a top side neighbor. In particular, a weighted angular prediction generates predictor pixels for angular prediction using pixels at projected position on both the top reference row and the left reference column. Chen discloses the possibility to enable or disable the use of a post-processing filtering is known to be included in video coding according to JVET test model 5. All parameters of PDPC should be equal to each other, as to obtain an “unbiased” filtering. Wige discloses the weighted averaging of surrounding pixels for prediction of the current pixel and the exception, which does not weigh the values differently and performs calculations with weight of one/ averaging. It discloses that in the case where all weights are zero an exception is defined where equal averaging of the four surrounding pixels is used as the predictor, i.e., all weights in (1) are set to 1.” It further discloses the application of the SWP algorithm or the exception algorithm and how these algorithms relate to the results of weighting. While prior art such as Panusopone discloses (a) - (f), these references do not explicitly disclose, “if said coding unit is said determined to be encoded using said weighted angular prediction for intra prediction” which the applicant amended to overcome the references previously applied. As a result, either individually or any combination of Panusopone, Chen, and Wige do not explicitly disclose the combination of limitations disclosed in the independent claim, namely independent claim 1.



The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement for Reasons for Allowance.”

Claims 1, 2, 4, 6, 10, and 11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DANIEL A TOWE whose telephone number is (571)270-0718.  The examiner can normally be reached on M-F: 8am-4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH DANIEL A TOWE/Examiner, Art Unit 2481                                                                                                                                                                                                        
/WILLIAM C VAUGHN JR/            Supervisory Patent Examiner, Art Unit 2481